                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                    UNITED STATES DISTRICT COURT

                                   8                                   NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           JOEY CHAN MA,
                                  10                                                         Case No. 17-cv-05696-RS
                                                          Plaintiff,
                                  11
                                                    v.                                       ORDER REMANDING FOR FURTHER
                                  12                                                         PROCEEDINGS
Northern District of California
 United States District Court




                                           NANCY A BERRYHILL,
                                  13
                                                          Defendant.
                                  14

                                  15

                                  16                                           I. INTRODUCTION

                                  17             Plaintiff Joey Chan Ma appeals the decision of the Commissioner of Social Security (the

                                  18   “Commissioner”) denying him disability benefits under the Social Security Act (“SSA”). An

                                  19   Administrative Law Judge (“ALJ”) reviewed Ma’s application and determined he was not disabled

                                  20   and thus not eligible for benefits. Upon consideration of the parties’ cross-motions for summary

                                  21   judgment and for the reasons discussed below, the ALJ’s decision is vacated and the matter is

                                  22   remanded for further proceedings consistent with this opinion.

                                  23                                           II. BACKGROUND1

                                  24             Ma is a forty-nine-year-old male who stopped working in February 2008 after a work-

                                  25   related injury to his back in January 2008. Ma’s initial magnetic resonance imaging (“MRI”)

                                  26   examination in February 2008 revealed a large left parasagittal and proximal foraminal disc

                                  27

                                  28
                                       1
                                           This synopsis is based on the certified administrative record (“AR”).
                                   1   herniation at the L5-S1 level with S1 nerve root compromise as well as probable compromise of

                                   2   lower left-sided sacral nerve roots. Since 2008, Ma’s only work included the opening of a

                                   3   restaurant in 2010 with the help of a business partner and his sister. The restaurant failed shortly

                                   4   after opening in 2011.

                                   5            In September 2011, Ma filed an application for disability insurance benefits, alleging

                                   6   disability beginning on February 11, 2008.2 The SSA denied Ma’s initial and reconsideration

                                   7   claims on March 5, 2013 and May 17, 2013, respectively. Ma timely requested a hearing before

                                   8   an ALJ, which was held on May 12, 2014. Ma testified along with vocational expert (“VE”)

                                   9   Nancy Rynd. The ALJ denied Ma’s claim in July 2014. Ma requested review of the decision by

                                  10   the Appeals Council, which vacated the ALJ’s order and remanded the case for further

                                  11   consideration in December 2015.

                                  12            Upon remand, the ALJ held a new hearing on January 6, 2017, at which Ma testified along
Northern District of California
 United States District Court




                                  13   with VE Steve Davis. Based on the hypothetical the ALJ provided at the hearing, the VE

                                  14   concluded Ma was not able to perform his past work, but was capable of performing two jobs in

                                  15   the Dictionary of Occupational Titles (“DOT”). The ALJ subsequently denied Ma’s disability

                                  16   application on January 13, 2017. In his written opinion, the ALJ considered medical opinions

                                  17   from 10 doctors, including treating physician Anita Roth, M.D. The ALJ also considered opinions

                                  18   from examining psychologists William Hooker, Ph.D, Tania Shertock, Ph.D., and Stuart Pickel,

                                  19   M.D., along with examining physicians Jason Smith, M.D., John Karan, M.D., James Rhee, M.D.,

                                  20   Robert Blau, M.D., Paul Slosar, M.D., and state agency psychological consultants L. Cattanach,

                                  21   Ph.D., and Phaedra Caruso-Radin, Psy.D. Ma’s sister also testified and her opinion was assessed.

                                  22   Ma timely requested review by the Appeals Council but his request was denied. On October 3,

                                  23   2017, Ma commenced this action seeking judicial review of the ALJ’s decision.

                                  24

                                  25

                                  26
                                  27
                                       2
                                           Ma’s date last insured was March 31, 2014.

                                  28                                                               ORDER REMANDING FOR FURTHER PROCEEDINGS
                                                                                                                 CASE NO. 17-cv-05696-RS
                                                                                         2
                                   1                                       III. LEGAL STANDARD

                                   2          Under 42 U.S.C. § 405(g), a district court has jurisdiction to review the Commissioner’s

                                   3   final decision denying benefits under the SSA. An ALJ’s decision to that effect must be affirmed

                                   4   if it is supported by substantial evidence and free of legal error. Beltran v. Astrue, 700 F.3d 386,

                                   5   388 (9th Cir. 2012). Substantial evidence is defined as “more than a mere scintilla but less than a

                                   6   preponderance—it is such relevant evidence that a reasonable mind might accept as adequate to

                                   7   support the conclusion.” Moncada v. Chater, 60 F.3d 521, 523 (9th Cir. 1995) (per curiam). In

                                   8   determining whether a decision is supported by substantial evidence, the court must examine the

                                   9   administrative record as a whole, considering all the facts. Drouin v. Sullivan, 966 F.2d 1255,

                                  10   1257 (9th Cir. 1992). If the evidence supports more than one rational interpretation, the court

                                  11   must defer to the ALJ’s decision. Id. at 1258. “If additional proceedings can remedy defects in

                                  12   the original administrative proceeding, a social security case should be remanded.” Garrison v.
Northern District of California
 United States District Court




                                  13   Colvin, 759 F.3d 995, 1019 (9th Cir. 2014) (internal quotation marks and citation omitted).

                                  14                                           IV. DISCUSSION

                                  15          A person is “disabled” for the purposes of receiving Social Security benefits if he is unable

                                  16   to engage in any substantial gainful activity due to a medically determinable physical or mental

                                  17   impairment which is expected to result in death or which has lasted or can be expected to last for a

                                  18   continuous period of not less than twelve months. 42 U.S.C. § 423(d)(1)(A). In evaluating

                                  19   whether a claimant is disabled, the Commissioner must follow a five-step sequential inquiry. 20

                                  20   C.F.R. §§ 404.1520, 416.920; Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995). The burden

                                  21   rests on the claimant to prove: (1) he is not working; (2) he has a severe medically determinable

                                  22   impairment that is expected to last more than twelve months; and either (3) that impairment is

                                  23   severe enough to meet or equal an impairment listed as a priori disabling without further

                                  24   vocational-medical evidence; or (4) the impairment causes such functional limitations that he

                                  25   cannot do his past relevant work. 20 C.F.R. § 404.1520(a)(4)(i)-(iv).

                                  26          If the claimant successfully proves he cannot do his past work, then the burden shifts to the

                                  27   Commissioner to show at step five that the claimant can perform other work that exists in

                                  28                                                               ORDER REMANDING FOR FURTHER PROCEEDINGS
                                                                                                                 CASE NO. 17-cv-05696-RS
                                                                                         3
                                   1   significant numbers in the economy; otherwise the claimant will be found disabled. Bray v.

                                   2   Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009); see 20 C.F.R.

                                   3   § 404.1520(a)(4)(v). Moreover, if the claimant’s impairment does not meet or equal a listed

                                   4   impairment under step three, the ALJ must determine the claimant’s residual functional capacity

                                   5   (“RFC”) and apply it during steps four and five to make a final disability determination.

                                   6   Lingenfelter v. Astrue, 504 F.3d 1028, 1034 (9th Cir. 2007) (citing 20 C.F.R. § 404.1520(a)(4),

                                   7   which describes the five-step process).

                                   8          Following this five-step inquiry, the ALJ first determined that Ma had not engaged in

                                   9   substantial gainful activity since filing his application for benefits. (AR 20.) Proceeding to step

                                  10   two, the ALJ found that Ma suffered from severe impairments including lumbar spine

                                  11   degenerative disc disease and depressive disorder. (AR 21.) At step three, however, the ALJ

                                  12   ruled that Ma’s ailments did not meet or equal an impairment listed in 20 C.F.R. Pt. 404, Subpt. P,
Northern District of California
 United States District Court




                                  13   App.1 (“Appendix 1”). (AR 21.) The ALJ also determined that Ma had the RFC to perform

                                  14   sedentary work, as defined in 20 C.F.R. § 404.1567(a). (AR 22.) Specifically, the ALJ found that

                                  15   Ma can lift 10 pounds; can sit for six hours in an eight-hour day (one hour at a time); can stand

                                  16   and walk for two hours in an eight-hour day (30 minutes at a time); cannot work at heights, drive,

                                  17   or work around dangerous machinery; cannot do overhead reaching; and is limited to simple

                                  18   repetitive tasks. (Id.) At step four, the ALJ determined Ma was unable to perform any past

                                  19   relevant work. (AR 29.) At step five, the ALJ concluded, based on Ma’s age, education, work

                                  20   experience, and RFC, there were jobs in the national economy that Ma could perform, and he

                                  21   therefore was not disabled. (AR 29-30.)

                                  22          Ma now contends on appeal that: (1) the ALJ failed to consider adequately whether Ma’s

                                  23   impairments met or equaled the impairments listed under Appendix 1 at step three. Ma further

                                  24   contends the ALJ’s assessment of his RFC after step three was not based on substantial evidence

                                  25   and contained legal error. This mistaken RFC assessment resulted in the ALJ’s incorrect

                                  26   determination at step five that Ma is not disabled. More specifically, Ma argues the ALJ

                                  27   improperly: (2) discounted the credibility of Ma’s testimony as to his symptoms; and (3) rejected

                                  28                                                              ORDER REMANDING FOR FURTHER PROCEEDINGS
                                                                                                                CASE NO. 17-cv-05696-RS
                                                                                         4
                                   1   the opinions of his examining psychologist, Dr. Shertock. Ma’s first two arguments are

                                   2   compelling and justify relief, while his third argument is unpersuasive.

                                   3          A. Listing 1.04

                                   4          Ma first contends that the ALJ failed to consider adequately whether Ma’s ailments met or

                                   5   equaled an impairment listed in Appendix 1 at step three. Specifically, Ma asserts the ALJ failed

                                   6   to consider whether Ma’s ailment met or equaled an impairment listed in section 1.04 of Appendix

                                   7   1 (“Listing”). Listing 1.04 includes:
                                                      Disorders of the spine (e.g., herniated nucleus pulposus, spinal
                                   8                  arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc
                                                      disease, facet arthritis, vertebral fracture), resulting in compromise of
                                   9                  a nerve root (including the cauda equina) or the spinal cord. With:
                                  10                  A. Evidence of nerve root compression characterized by neuro-
                                                      anatomic distribution of pain, limitation of motion of the spine, motor
                                  11                  loss (atrophy with associated muscle weakness or muscle weakness)
                                                      accompanied by sensory or reflex loss and, if there is involvement of
                                  12                  the lower back, positive straight-leg raising test (sitting and supine)[.]
Northern District of California
 United States District Court




                                  13   20 C.F.R. pt. 404, supt. P, app. 1, § 1.04. Before concluding a claimant’s impairments do not meet

                                  14   Listing requirements, an ALJ must review relevant evidence. Lewis v. Apfel, 236 F.3d 503, 512

                                  15   (9th Cir. 2001). Then, the ALJ must adequately explain his evaluation of relevant tests and

                                  16   discuss the combined effects of the impairments. Marcia v. Sullivan, 900 F.2d 172, 176 (9th Cir.

                                  17   1990). If the ALJ finds the claimant’s combined impairments met or equaled a condition outlined

                                  18   in the Listings, the claimant is presumed disabled. 20 C.F.R. § 404.1520(d). If not, the ALJ must

                                  19   move to steps four and five and assess a claimant’s RFC. 20 C.F.R. § 404.1520(e). There is no

                                  20   requirement for an ALJ to cite every Listing that the claimant’s impairments may meet or were

                                  21   considered. See Lewis, 236 F.3d at 513.

                                  22          Under step three, the ALJ only explicitly considered whether Ma’s mental impairments

                                  23   met or equaled the criteria of a separate listing, Listing 12.04. (AR 21.) The ALJ did not consider

                                  24   any of Ma’s physical impairments and whether they met or equaled the criteria of Listing 1.04.

                                  25   The Commissioner argues that even though the ALJ did not discuss Listing 1.04 under step three,

                                  26   the ALJ discussed Ma’s physical impairments while determining Ma’s RFC and thereby

                                  27

                                  28                                                                ORDER REMANDING FOR FURTHER PROCEEDINGS
                                                                                                                  CASE NO. 17-cv-05696-RS
                                                                                          5
                                   1   effectively concluded Ma’s physical impairments did not meet or equal the criteria of Listing 1.04.

                                   2   This argument is unpersuasive.

                                   3          In his RFC determination, the ALJ mentioned the February 2008 MRI that showed

                                   4   “probable lower left-sided sacral nerve-root compromise.” (AR 23.) The ALJ also noted

                                   5   “positive straight leg raise with discomfort and back spasms, decreased range of motion of the

                                   6   lumbar spine…sensory impairment in the L5-S1 distribution…and absent patellar and ankle reflex

                                   7   on the left.” (AR 24.) These impairments were taken from the reports of examining physicians.

                                   8   To disregard an examining physician’s opinion, an ALJ must provide “specific and legitimate

                                   9   reasons that are supported by substantial evidence in the record” if that opinion is contradicted by

                                  10   another doctor, or “clear and convincing reasons” if it is uncontroverted. Lester, 81 F.3d at 830-

                                  11   31 (citation and internal quotation marks omitted).

                                  12          In this case, no doctor contradicted the multiple reports that found Ma had a disc herniation
Northern District of California
 United States District Court




                                  13   at the L5-S1 level with S1 nerve root compromise. (AR 522-24 (Dr. Karan), 529-30 (Dr. Smith),

                                  14   594-96 (Dr. Rhee), 650 (Dr. Blau), 828-29 (Dr. Roth).) Both an MRI examination and nerve

                                  15   conduction study from 2008 confirmed the same. (AR 531-34.) The examining physicians found

                                  16   either sensory or reflex loss, pain, or limitation of motion of the spine. Moreover, Dr. Karan

                                  17   recorded positive straight leg testing at 50 degrees with discomfort and back spasms. (AR 523.)

                                  18          In the absence of a contradicting report, the ALJ must find “clear and convincing” reasons

                                  19   to reject the findings by examining physicians as evincing nerve root compromise and the

                                  20   concomitant strength and sensory ailments in Ma to meet the impairments under Listing 1.04. The

                                  21   ALJ did not do so. The ALJ acknowledged “[o]bjective findings on clinical examination were

                                  22   otherwise generally within normal limits, however, including . . . largely full muscle strength,

                                  23   including in the lower extremities, and intact reflexes and sensations.” (AR 24.) The ALJ,

                                  24   however, then determined that “[o]verall, these findings, including some sensory and strength

                                  25   deficits, are consistent with limiting the claimant . . . .” (Id.) In other words, the ALJ discussed

                                  26   reports diagnosing Ma with impairments that would allow Ma to meet the criteria of Listing 1.04,

                                  27

                                  28                                                               ORDER REMANDING FOR FURTHER PROCEEDINGS
                                                                                                                 CASE NO. 17-cv-05696-RS
                                                                                          6
                                   1   but failed to assess explicitly whether the reports detailing the impairments were credible. The

                                   2   ALJ simply proceeded to credit “some sensory and strength deficits” when determining the RFC.

                                   3            Without a discussion of what sensory and strength deficits the ALJ found credible and

                                   4   why, there is no “clear and convincing” reason to reject the findings by examining physicians who

                                   5   diagnosed Ma with nerve root compromise and the necessary strength and sensory ailments to

                                   6   satisfy Listing 1.04. If Ma’s impairments satisfy Listing 1.04, no RFC analysis is necessary and

                                   7   Ma is considered disabled at step three. Therefore, the ALJ’s RFC discussion is simply not

                                   8   relevant to the step three determination without the ALJ discrediting the objective reports

                                   9   diagnosing Ma with the requisite impairments. Moreover, the ALJ’s discussion here is mostly

                                  10   concerned with rejecting Ma’s testimony. As discussed below, the ALJ’s decision is also vacated

                                  11   on this point. Even if it were not, however, doubt regarding Ma’s testimony does not rise to “clear

                                  12   and convincing” reasons to justify wholesale rejection of the objective medical evidence
Northern District of California
 United States District Court




                                  13   diagnosing a disorder of the spine. Ma’s case must, therefore, be remanded for adequate

                                  14   consideration of whether the objective evidence shows Ma’s physical impairments met the criteria

                                  15   of listing 1.04 under step three.

                                  16            B. Ma’s Credibility

                                  17            Ma also argues the ALJ erred in finding Ma’s subjective physical symptoms incredible,

                                  18   leading to an erroneous RFC assessment at steps three and four. Ma believes the ALJ

                                  19   misconstrued his testimony and that nothing in Ma’s testimony or medical reports showed Ma

                                  20   could consistently report and perform in a work setting. Further, Ma believes the ALJ erred in

                                  21   finding Ma’s compliance with a conservative treatment plan, including his refusal to pursue

                                  22   injections and surgery, and his use of a non-medically prescribed cane contradicted Ma’s disability

                                  23   claim.

                                  24            To reject a claimant’s testimony, though, there must be either (1) “affirmative evidence

                                  25   showing that the claimant is malingering”; or (2) “clear and convincing” reasons for doing so.

                                  26   Lester, 81 F.3d at 834. With regard to prong one, courts generally only find malingering where

                                  27   there is strong evidentiary support for doing so. See Mohammad v. Colvin, 595 F. App’x 696,

                                  28                                                               ORDER REMANDING FOR FURTHER PROCEEDINGS
                                                                                                                 CASE NO. 17-cv-05696-RS
                                                                                         7
                                   1   697-98 (9th Cir. 2014) (finding evidence for malingering where there were three instances in

                                   2   which the claimant’s symptoms “disappeared” upon arrival at an emergency room, an examining

                                   3   psychologist made a provisional malingering diagnosis, and another examining psychologist made

                                   4   a note to “rule-out” a malingering diagnosis); see also Cha Yang v. Comm’r of Soc. Sec. Admin.,

                                   5   488 F. App’x 203, 305 (9th Cir. 2012) (finding a doctor’s notation “to [rule-out] malingering”

                                   6   without a follow up on those suspicions did not constitute a clear and affirmative diagnosis). To

                                   7   satisfy prong two, the “clear and convincing” reasons must be supported by substantial evidence in

                                   8   the record. Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989).

                                   9           Here, the ALJ made no finding that Ma was malingering in regards to his physical

                                  10   symptoms. Indeed, the ALJ found that Ma’s impairments could reasonably be expected to cause

                                  11   the alleged symptoms. (AR 23.) Ma’s subjective symptoms included “chronic back pain radiating

                                  12   into the lower extremities to the feet . . . difficulty lifting, squatting, bending, standing, reaching,
Northern District of California
 United States District Court




                                  13   walking longer than five to 30 minutes at a time,” and other movement issues. (Id.) There is no

                                  14   evidence that comes close to that relied upon by the court in Mohammad nor evidence comparable

                                  15   to the inadequate doctor’s notation in Cha Yang to suggest malignering.

                                  16           In the absence of affirmative evidence of malingering, the ALJ must find “clear and

                                  17   convincing” reasons supported by substantial evidence in the record to reject Ma’s testimony.

                                  18   This he did not do. The ALJ found Ma’s statements “concerning the intensity, persistence and

                                  19   limiting effects of [his] symptoms not entirely consistent with the medical evidence and other

                                  20   evidence in the record . . . .” (Id.) To discredit Ma’s subjective symptoms, the ALJ pointed to

                                  21   Ma’s testimony on his ability to handle daily activities such as preparing meals, dusting, and light

                                  22   laundry. (AR 23-24.) Discounting Ma’s physical limitations based merely on his daily activities,

                                  23   however, is inappropriate given that “many home activities are not easily transferable to what may

                                  24   be the more grueling environment of the workplace, where it might be impossible to periodically

                                  25   rest or take medication.” Fair, 885 F.2d at 603. Moreover, Ma’s testimony suggested he was

                                  26   more physically limited than the ALJ believed. For example, the ALJ believed Ma’s testimony

                                  27   showed he “was able to live alone and did not report any particular help in maintaining his

                                  28                                                                 ORDER REMANDING FOR FURTHER PROCEEDINGS
                                                                                                                   CASE NO. 17-cv-05696-RS
                                                                                           8
                                   1   residence.” (AR 24.) Ma testified, however, that he cannot clean his residence without his sister’s

                                   2   help, and his sister prepared many of his meals for him. (AR 65.) He does not vacuum or sweep,

                                   3   and can only microwave food. (Id.) The evidence discussed by the ALJ falls short of a “clear and

                                   4   convincing” demonstration that Ma does not have the subjective symptoms alleged.

                                   5          The ALJ also discredited Ma’s symptoms by pointing to Ma’s work as a “restaurant

                                   6   owner.” (AR 26.) Ma’s sister did the paperwork to open the restaurant, however, and Ma only

                                   7   went to the restaurant about every other day to mix sauces and check in on employees for a few

                                   8   hours. (AR 42-43.) Ma’s activities at the restaurant show an ability to work, but not as a full-time

                                   9   employee. They only showed he could attend to a job a couple of days a week for a few hours at a

                                  10   time. This does not preclude Ma from disability as disability does not require the claimant to be

                                  11   “utterly incapacitated.” Fair¸ 885 F.3d at 603. Further, the ALJ failed to show how “supervising

                                  12   employees” and stirring sauces for a couple of hours a day every two or three days discredited
Northern District of California
 United States District Court




                                  13   Ma’s physical symptoms. While this may show Ma was able to work sedentary work part-time,

                                  14   for two or three hours at a time, it is not clear and convincing evidence Ma does not have the

                                  15   limitations he alleges. In other words, Ma’s testimony on his level of activity as a restaurant

                                  16   owner is not inconsistent with his claimed limitations and should not bear on his credibility.

                                  17   Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998) (“Only if the level of activity were

                                  18   inconsistent with Claimant's claimed limitations would these activities have any bearing on

                                  19   Claimant's credibility.”).

                                  20          The ALJ’s reliance on Dr. Pickel and Dr. Hooker’s psychological reports suggesting Ma’s

                                  21   self-reported psychological symptoms are exaggerated, (AR 25), similarly are not “clear and

                                  22   convincing” evidence to discredit Ma’s testimony about his physical symptoms. The ALJ stated

                                  23   that these reports “suggest[ed] a possible tendency to exaggerate symptoms and limitations.” (AR

                                  24   25.) Dr. Hooker’s report “[did] not verify severe levels of physical malfunction . . . as suggested

                                  25   by the claimant’s self reporting.” (AR 662.) Dr. Hooker’s report, however, did not state what

                                  26   physical pains Ma reported were not valid. It did state Ma’s lower back pain “did not seem

                                  27   excessive or exaggerated.” (Id.) Importantly, none of Dr. Hooker’s observations were derived

                                  28                                                              ORDER REMANDING FOR FURTHER PROCEEDINGS
                                                                                                                CASE NO. 17-cv-05696-RS
                                                                                         9
                                   1   from any physical testing. As for Dr. Pickel’s report, it noted exaggeration of only psychological

                                   2   symptoms. (AR 711.) There, Ma’s physical symptoms including “constant back pain” were

                                   3   detailed and not called into question. (AR 696.) Again, there was no physical exam. In fact, no

                                   4   physician or physical exam has suggested Ma exaggerated physical symptoms. Without support

                                   5   from the record, Ma’s suspected tendency to exaggerate psychological symptoms cannot constitute

                                   6   clear and convincing evidence to discount his testimony regarding his physical symptoms.

                                   7          Finally, the ALJ used Ma’s elected treatments to discredit his subjective symptoms. A

                                   8   claimant’s complaints about disabling impairments may be discredited by a failure to seek or

                                   9   follow treatment. Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007). The ALJ pointed to Ma’s

                                  10   refusal of an epidural steroid injection, his refusal of surgery, and his use of a non-prescription

                                  11   cane as examples of failure to seek treatment. (AR 25.) Ma addressed his refusal to take an

                                  12   epidural shot, stating he was “scared” to take the shot and believed it was “invasive.” (AR 71.)
Northern District of California
 United States District Court




                                  13   Indeed, the record shows the epidural shot brought risks of “bleeding, infections, numbness,

                                  14   headache, transient weakness and nerve injury” without guarantee of success. (AR 595.) The

                                  15   ALJ’s failure to consider Ma’s reasons for not seeking this form of treatment was error. Cf. Fair,

                                  16   885 F.2d at 604 (noting “there may be claimants with good reasons for not seeking treatment”).

                                  17   Further, Ma did pursue treatment in other forms, such as taking Tylenol, Hydrocodone, Volteren

                                  18   and Norco for pain, (AR 67-68, 696), and attending physical therapy with Dr. Roth, (AR 708).

                                  19          Likewise, the ALJ’s suggestion that a lack of surgery reflected a lack of symptoms, (AR

                                  20   25), was misguided. Only Dr. Smith noted surgery could be helpful if symptoms did not improve.

                                  21   (AR 529-30.) In a subsequent physical evaluation, Dr. Rhee acknowledged this observation and

                                  22   Dr. Smith’s additional recommendation to maximize non-surgical options first. (AR 594.) Then,

                                  23   in 2015, Dr. Slosar recommended against surgery. 3 (AR 1054-56.) Without a recommendation

                                  24

                                  25
                                       3
                                        Dr. Slosar’s examination was outside of the relevant time-period. However, the recommendation
                                       against surgery pertained to Ma’s pre-existing back injury, made worse by a motor vehicle
                                  26   accident in January 2015. If Dr. Slosar recommended against surgery after the impairment
                                       worsened, it is unreasonable to believe he would have recommended surgery before the car
                                  27   accident, and during the relevant time-period.

                                  28                                                               ORDER REMANDING FOR FURTHER PROCEEDINGS
                                                                                                                 CASE NO. 17-cv-05696-RS
                                                                                         10
                                   1   for surgery, a claimant can hardly be discredited for not having one. Finally, the ALJ’s finding

                                   2   that a cane is not medically necessary did not merit great weight. (AR 26.) Nowhere in the record

                                   3   does Ma suggest the cane is medically necessary. Ma even admitted the cane is not medically

                                   4   necessary at his hearing. (AR 74.) A claimant should not be discredited because they use a cane

                                   5   simply for balance. Accordingly, the ALJ has not properly discredited Ma’s testimony.

                                   6          C. Dr. Shertock’s Report

                                   7          Ma also argues the ALJ did not give appropriate weight to the opinion of Dr. Shertock, a

                                   8   consultative examining psychologist. Dr. Shertock diagnosed Ma with a marked impairment in

                                   9   his ability to adapt to changes in routine work-related settings. (AR 762.) During the hearing, the

                                  10   VE testified that a marked impairment in this area, along with Ma’s other impairments, would

                                  11   preclude a claimant from any job opportunities in the current economy. (AR 56.) The ALJ,

                                  12   however, chose to give little weight to Dr. Shertock’s opinion. (AR 28.) Instead, the ALJ relied
Northern District of California
 United States District Court




                                  13   on reports from examiners Dr. Pickel and Dr. Hooker, as well as non-examining consultants Dr.

                                  14   Cattanach and Dr. Caruso-Radin, to conclude Ma did not have a marked impairment in his ability

                                  15   to adapt to simple changes in routine work-related settings. (AR 25, 27-28.)

                                  16          In evaluating medical opinions, an ALJ looks to a number of factors including examining

                                  17   relationship, treatment relationship, relevant evidence supporting the opinion, consistency with the

                                  18   record as a whole, and other factors brought to the ALJ’s attention. See 20 C.F.R. § 404.1527(c).

                                  19   As discussed above, the opinion of an examining physician, even if contradicted, may only be

                                  20   rejected after the ALJ provides “specific and legitimate” reasons supported by substantial evidence

                                  21   in the record. Lester, 81 F.3d at 830. Here, Dr. Shertock is a contradicted examining physician.

                                  22   In her February 2013 report, she gave Ma a global assessment of functioning (“GAF”) score of 55.

                                  23   (AR 762.) Dr. Shertock further diagnosed Ma with a marked impairment in his ability to adapt to

                                  24   changes in routine, work-related settings. (Id.) Dr. Shertock gave this rating based on a series of

                                  25   Ma’s self-reported answers to questions detailed earlier in her report. (AR 760.) She believed Ma

                                  26   “put forth adequate effort and the results can be considered reasonably reliable.” (AR 761.) No

                                  27   objective tests were used. Dr. Pickel, another examining psychologist, instead gave Ma a GAF of

                                  28                                                              ORDER REMANDING FOR FURTHER PROCEEDINGS
                                                                                                                CASE NO. 17-cv-05696-RS
                                                                                        11
                                   1   70 and did not believe Ma had a marked impairment in that area. (AR 711.) Importantly, Dr.

                                   2   Pickel questioned the validity of Ma’s tests relying on subjective reporting. (AR 25, 710.) These

                                   3   concerns were similarly raised by examining psychologist Dr. Hooker. (AR 662.)

                                   4          The ALJ produced specific and legitimate reasons supported by substantial evidence in the

                                   5   record to reject Dr. Shertock’s opinion. The ALJ stated the “extreme degree of limitations” in Dr.

                                   6   Shertock’s report is based on the self-report of the claimant and is not entirely consistent with the

                                   7   claimant’s prior reports of his daily activities. (AR 28.) Ma argues the ALJ committed legal error

                                   8   because psychological exams always have subjective reporting. Ma further contends he does not

                                   9   have a wide range of daily activities, and Dr. Shertock did describe specific limitations. Although

                                  10   psychological exams do have a subjective reporting aspect, Dr. Pickel and Dr. Hooker’s respective

                                  11   reports specifically undermined any self-reporting on psychological symptoms by Ma. (AR 662,

                                  12   710.) As discussed above, these reports noted Ma’s tendency to exaggerate psychological
Northern District of California
 United States District Court




                                  13   symptoms. Likewise, Dr. Pickel and Dr. Hooker used an objective Rorschach test to diagnose Ma

                                  14   with mild depression. (AR 661, 709.) Dr. Shertock did not use any objective testing.

                                  15          Dr. Shertock’s reports on Ma’s level of mental functioning were also inconsistent with the

                                  16   overall record. Inconsistencies with the claimant’s level of daily activities is a basis for giving

                                  17   little weight to a psychologist’s report. See Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir.

                                  18   2001). Here, Ma had the psychological capacity to attend school and be an absentee owner of a

                                  19   business for over a year. (AR 43-44, 616, 703, 711.) Further, Ma dealt with employee problems

                                  20   over the phone which showed he was responsible for dealing with problems in the restaurant

                                  21   whenever they came up. (AR 711.) These examples of mental functioning are inconsistent with

                                  22   Ma having a marked impairment in his mental ability to adapt to changes in routine, work-related

                                  23   settings that would preclude him from any work in the current economy. The ALJ provided

                                  24   “specific and legitimate” reasons supported by substantial evidence in the record to give little

                                  25   weight to Dr. Shertock’s opinion of Ma’s mental impairments.

                                  26
                                  27

                                  28                                                               ORDER REMANDING FOR FURTHER PROCEEDINGS
                                                                                                                 CASE NO. 17-cv-05696-RS
                                                                                         12
                                   1                                           V. CONCLUSION

                                   2          In sum, the ALJ did not adequately consider whether Ma’s impairments met or equaled the

                                   3   criteria of Listing 1.04. The ALJ also did not provide adequate reasons for rejecting Ma’s

                                   4   testimony in determining his RFC. Thus, the ALJ did not satisfy his burden at step three of

                                   5   properly considering all applicable listings, nor did he satisfy his burden at step five of properly

                                   6   weighing Ma’s abilities in determining what work he is capable of doing. Accordingly, the ALJ’s

                                   7   decision is vacated, and the matter is remanded for further proceedings consistent with this

                                   8   opinion.

                                   9

                                  10   IT IS SO ORDERED.

                                  11

                                  12   Dated: March 8, 2019
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                               ORDER REMANDING FOR FURTHER PROCEEDINGS
                                                                                                                 CASE NO. 17-cv-05696-RS
                                                                                         13
